DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  There is a limitation for spawning an auto-tuner thread for each NOTS on a separate computing container.  However, this step is specifically only for NOTS, and this essential step is missing for the machine-learning model when it needs to be identified.  Note that the claims state that it is at least one non-overlapping tuning subset (NOTS) based on said performance-tuning database, a machine-learning model, or both.
Claims 2-8, 10-16, and 18-20 are also rejected as being dependent on rejected claims 1, 9, and 17 and failing to cure their deficiencies. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over P et al. (hereinafter P) (US 2020/0293503 A1) in view of Konig et al. (hereinafter Konig) (US 2016/0147585 A1).

As to claim 1, P teaches a method of performance tuning workloads based on a data set comprising user- defined data and a performance-tuning database derived from historical data of a plurality of workload runs (automated database tuning process with machine learning) (Abstract; [0022]; [0033]), the method comprising: 
mapping a user-defined data point from said data set with at least one entry point (mapped data points can be identified for tuning; automated tuner 160 may include some human interaction for user-defined data) ([0030]; [0044]; [0022]); 
identifying from said user-defined data set at least one non-overlapping tuning subset (NOTS) based on said performance-tuning database, a machine-learning model (the generic tuner or automated tuner 160 may use large scale machine learning for optimal tuning) ([0022]; [0033]; [0063]), or both; 
spawning an auto-tuner thread for each NOTS on a separate computing container (spawning tuner instances on a multi-tenant container) ([0040]); and 
aggregating and collating results from each of said spawned threads, and obtaining a set of final optimized tunes (data aggregator 354 with recommendation engine 356 uses machine learning to provide final optimized tunes of all results) ([0029]; [0040]).  
It is noted that P teaches that its automated tuner 160 may refer to actions that can be performed with little or no human intervention.  With the possibility of at least a little human interaction teaches the capability to have user-defined data.  
As show above, P teaches spawning an auto-tuner thread on a separate computing container but does not teach having non-overlapping tuning subsets (NOTS).  However, Konig’s disclosure relates to tunable predicate discovery with tuning module 508 with a set of attributes that can be partitioned into two non-overlapping sets such that contain different attributes (Abstract; [0042]; [0051]-[0052]).  P and Konig are analogous art with the claimed invention because they are all in the same field of endeavor of data tuning.  It would have been obvious to one of ordinary skill in the art before the effective date of the application for P’s tuning system/method to include NOTs, as taught and suggested in Konig.  The suggestion/motivation for doing so would have been to provide the predicted result of analyzing keeping data sets distinct, independent or isolated from each other when desired by the user.   

As to claim 2, P teaches further comprising: after said obtaining, applying said set of final optimized tunes to obtain a final performance or energy-efficiency outcome (applying the recommendation from tuning) ([0030]).  

As to claim 3, P teaches wherein said user-defined data comprises data derived from at least one of a platform firmware, a virtual machine, and an operating system ([0003]; [0040]; [0066]-[0067]).  

As to claim 4, P teaches further comprising: defining an acceptable data type (types, patterns, or classifications) for each of said at least one entry points based on configuration-specific tuners; and defining at least one data type for the user-defined data ([0002]; [0037]; [0042]; [0060]-[0061]).  

As to claim 5, P teaches wherein said mapping is based on: said acceptable data type for each of said at least one entry points; said at least one data type for the user-defined data; or both ([0002]; [0037]; [0042]; [0044]; [0060]-[0061]).  

As to claim 6, P teaches wherein said spawning an auto-tuner thread for each NOTS comprises determining if settings have resulted in better performance than before said auto-tuner thread (machine learning is used to determine the optimal tuning) ([0033]; [0060]).  

As to claim 7, P teaches further comprising: after said aggregating and collating results, applying said aggregated settings to a plurality of computing devices on a network (Abstract; [0023]; [0027]).  

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 6.

Allowable Subject Matter
Claims 8, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Varadarajan et al. (US 2019/0095819 A1) relates to auto-tuning of hyperparameters of machine learning (ML) algorithms. Herein are techniques for maximizing system throughput by horizontally scaling of auto-tuning, asynchronously propagating a best tuning so far, and canceling unpromising work in progress during tuning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199